 In the MatterOfKIMBERLY-CLARK CORPORATION, EMPLOYERandUNITED PAPER WORKERS, C. I.0.,PETITIONERCase No. 18-R-194-Decided July 21, 1948DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, a labor organization affiliated with the Congressof Industrial Organizations, and the following additional labor organ-izations claim to represent employees of the Employer :Paper Mill Workers' Union, C. U. A., hereinafter called the Inde-pendent;International Brotherhood of Paper Makers, Local No. 469, A. F. L.,hereinafter called the Brotherhood;International Union of Operating Engineers, A. F. L., hereinaftercalled the Engineers.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives.The Employer's operations at its plant at Niagara, Wisconsin, aredivided into the following departments : wood storage and prepara-tion, pulp mill, paper mill, technical, engineering, and planning and*Houston, Reynolds,and Gray.78 N. L. R. B., No. 58.478 KIMBERLY-CLARK CORPORATION479materials.The Employer, the Petitioner, and the Independent con-tend that the appropriate unit should comprise all production andmaintenance employees, excluding clerical and technical employees,executives, departmental superintendents, tour foremen, super-calen-der foremen, and other supervisors.The Brotherhood seeks a unit composed of the following employeesin the plant, excluding supervisors :(1) In the paper mill department, all the employees, including thetour foreman.(2) In the planning and materials department, all employeesdirectly engaged in handling the finished product, including theweighers, finishers, head handlers, car bracers, roll tractor men, paperloaders, coremen and coreman helpers, but excluding all employeeshandling raw materials.'(3) In the technical department, the print testers, coating testers,paper samplers, and paper testers.(4) In the engineering department, the machine room shift mill-wrights and the inspector-oilers who work in the paper mill depart-ment.The Engineers seeks a unit of all employees in the engineering de-partment of the plant, excluding the millwrights and inspector-oilersclaimed by the Brotherhood.However, the Engineers would also in-clude these oilers and millwrights, if the Board determines that theycannot be included in the unit sought by the Brotherhood. TheEngineers has, moreover, indicated that if a smaller unit than the one,it seeks is deemed appropriate, it is willing to participate in an elec-tion among the employees in such smaller unit.Bargaining HistoryOn March 10, 1941, the Independent was designated, pursuant to aconsent election, as the representative of the production and mainte-nance employees at the plant involved in this case.Since April 10,1941, the Employer and Independent have had continuous contractualrelations.2During this period the Independent won two electionsconducted by the Board in the plant.The first of these was held in1944, upon petition of United Paper, Novelty and Toy Workers In-ternational Union, C. I. 0.3 In that case the Brotherhood intervenedand requested severance from the existing plant-wide unit of a unit'The excluded categories are. first handler, tractor man, laborer, stockman, salvage man,truck driver, windowman, delivery man, baler, watchman, and janitor2 The latest of these contracts, executed on November 26, 1947, for a 2-year period is noturged as abar, the instant petition having been seasonablyfiled onJuly 21, 1947.8Matter of Kimberly-Clark Corporation,54 N L.R. B. 601. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDcomprising all employees in the paper-mill department and the papertesters.After reviewing the operations of the plant, the Board said :"Inasmuch as it is apparent that the Company's operations arehighly integrated in that each department is functionally dependentupon all other departments and since collective bargaining at theCompany's Niagara, Wisconsin, plant has been conducted on an in-dustrial basis for over 2 years, we are of the opinion that collectivebargaining should continue on this basis" (54 N. L. R. B., p. 606).The Board, accordingly, found appropriate the plant-wide unit,denying the Brotherhood's request for severance of the smaller unit.4The Bvotlie'i hood's UnitThe unit here sought by the Brotherhood is essentially the same asthat requested by it in the 1944 case, except for the addition of anumber of categories of employees, most of whom work entirely out-side of the paper-mill department.We find no evidence in the presentrecord which would justify modification of the foregoing determina-tion.'Some of the employees included in the unit proposed by theBrotherhood in the instant case have the same supervision and performwork similar to that of excluded employees.Accordingly, we findthat the Brotherhood's proposed unit may not appropriately be sev-ered from the over-all unitsThe Enzgineei s' UnitThe Engineers, as already stated, is seeking a unit of all the em-ployees in the engineering department, with the exception of some ofthe inspector-oilers and millwrights, as noted above.The engineeringdepartment comprises the employees who operate and service the equip-ment in the boilerhouse, the hydroelectric plant and the water filtration4In 1946,the Board oidered an election in the instant plant on the petition of PaperWorkers Organizing Committee,C I 0 (65 N L RB 747)The Brotherhood,interven-ing in that case,joined Huth all other partiesin a stipulation for a plant-wide unit sub-stantially identicalwiththat found appropriate in the previous case.This election, waswon by the Independent5Since the prior decision,the Employer has added a new type of paper machine, whichhas involved some expansion in personnel, but has not reduced the extent of the integrationof the Employer's operationsThe 2years of plant-wide bargaining stressed by the Boardin the prior decision has now increased to 4 years,Collective baigaining at the Employer'sother seven plants is conducted predominantly on it plant-wide basis"While fourof thejobs in the paper-mill department (machine tender,back tender,beater engineer,and calender opeiatoi)require 2 to 5 years'experience,as to the bulk ofthe jobs in that depaitment and as to the other categories sought by the Brotherhood, therewas no evidence of the experience or training requiredThe Employer has no apprentice-ship program in the plant involved.We find, therefore,that the unit sought by theBrotheiliood does not constitute a craft group,and that Section 9 (b) (2) of the amendedAct is,accordingly,not applicable to this case KIMBERLY-CLARK CORPORATION481plant,7 and all the maintenance employees, including electricians, ma-chinists, millwrights, welders, carpenters, painters, sheet metal work-ers, masons, inspector-oilers, pipe fitters, blacksmiths, groundskeepers,truck drivers, floormen, tool crib men, cleanup men, fire chiefs, rollgrinders, laborers, and helpers.The machinists operate and keep in repair the machines in the ma-chine shop.The millwrights maintain and repair the productionmachinery.The carpenters keep the existing plant structures in re-pair and also work on new construction.The masons pour concreteand lay bricks wherever needed in the plant and drill holes in the wallsor floors for the insertion of pipes.The pipe fitters maintain the steamand water pipes'throughout the plant.The sheet metal workers workon the guards and air ducts. The inspector-oilers inspect and oilmachinery.The electriciansmaintain the electrical equipmentthroughout the plant.The groundskeepers are responsible for thecondition of the plant grounds.The tool crib men distribute and col-lect the tools in the machine shop."The employees in the engineering department are all under the ulti-mate supervision of the plant engineer.They work throughout theplant, and the millwrights, machinists, carpenters, pipe fitters, sheetmetal workers, and painters have separate headquarters scatteredthroughout the plant.The masons have no separate headquarters.aInterchange between the engineering department and the other depart-ments occurs in the unskilled categories and in cases where employeesare upgraded from unskilled work in another department to jobs inthe engineering department.Upon the entire record in this case we are unable to find that theseemployees constitute a homogeneous group with a sufficient communityof interest to warrant establishing a separate unit for them.'°However, the Board has frequently found appropriate, notwith-standing a history of collective bargaining on a broader basis, a unitof boiler room or powerhouse employees."The appropriateness ofThe boilerhouse supplies steam poser and heat,and the hydroelectric plant supplieselectricity,for the operations of the main plantIn the waterfiltration plant,river wateris purifiedby the eatercontrollersso thatit can be used in the paper-making process"There was no evidence as to the duties of the rest of the employees in the engineeringdepartmentHonseer,with the exception of the "ioll grinders,"the general nature oftheir duties may presumably be inferred fiom their job titlesNo evidencewas adducedas to the location of the headquarters of the remainingclassifications in the engineei ing depai tnientlUMatterof GeorgcS illephaeiCorporation,78 N I, R Ii 108111I1atter of Curtiss-Might Corporation,77 N I.R B 803,Matter ofKimberly-Clark Corporation,78N.L.ItB 102,Matte) of SouthPaper,Incorporated, 76N L R B 1222,Matter of American Sugar Refining Company,76 N L It B 1009 IntheSmith PaperandKimber ly-Clarkcases,the unit foundappropriate consisted,as in theinstant case,of employees in the boilerhouse and hydroelectric plant of a paper mill 482DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch a unit was not considered in any of the earlier cases involving thisplant and was not, therefore, covered by our determinations in thosecases.The boilerhouse furnishes steam power and heat, and the hydro-electric plant supplies electric energy, for the operations of the mainplant.Both the boilerhouse and the hydroelectric plant are in sepa-rate buildings.The employees in the boilerhouse consist of the fire-men, who operate the boilers, and the metermen, who service the chartsand the meters in the boilerhouse, which register the changes in steamload in the plant.These employees are under the immediate supervi-sion of the steam foreman 12The employees in the hydroelectric plantproper consist of the powerhouse operators, who work under the im-niediate supervision of the electrical foreman.13In view of the foregoing, we find that the employees in the hydro-electric plant and the boilerhouse are a homogeneous, identifiablegroup and may, if they desire, constitute an appropriate unit forpurposes of collective bargaining within the meaning of Section 9 (b)of the Act.However, in view of the history in this case of bargaining,on a plant-wide basis, we believe that the over-all unit sought by thePetitioner may, likewise, be appropriate.Accordingly, we shall direct elections among the employees at theEmployer's Niagara, Wisconsin, plant in the following voting groups :(1)All employees in the boilerhouse and hydroelectric plant, in-cluding firemen, metermen, and powerhouse operators, but excluding,dam tenders, electricians, and supervisors.(2)All production and maintenance employees, including "headtradesmen," 14 but excluding those employees included in group (1),above, and all clerical and technical employees, watchmen,15executives,departmental superintendents, tour foremen, super-calender foremen,and other supervisors.1'This foreman also supervises the water controllers,who operate the water filtrationplant."This foreman also supervises the electricians,who service the electrical equipment inthe hydroelectric plant as well as in the rest of the plant,and the dam tenders who workonly under conditions of high water.It is not clear from the record where these damtenders work in relation to the hydroelectric plant or what relation their duties have to theoperations of that plant.We shall,therefore,exclude them from the first voting groupdescribed below.11 Included in this category are one meterman,one head pipe fitter, one head machinist,one head sheet metal man and welder,one head mason,two head millwrights,one headpainter,one head oiler,one groundskeeper,one head carpenter,three head loaders in theplanning and materials department,and two wood room shift foremenContrary to thecontention of the Petitioner,we find that these employees,although acting as workingforemen, are not "supervisors" under Section 2 (11) of the Act, as amended.U In the absence of any evidence in the record as to the duties of the watchmen at theplant involved,we assume that they fall within the definition of "guards"in Section 9 (b),(3) of the amended Act. KIMBERLY-CLARK CORPORATION483Pending the outcome of these elections we shall make no final unitdetermination.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses -of collective bargaining with Kimberly-Clark Corporation,Niagara,Wisconsin, elections by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Eighteenth Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the voting groups described above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the elections, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether the em-ployees in v-otinn group (1) desire to be represented by United PaperWorkers, C. I. 0., or by International Union of Operating Engineers,A. F. L., for the purposes of collective bargaining, or by neither, andwhether or not the employees in voting group (2) desire to be repre-sented by United Papers Workers, C. I. 0., for purposes of collectivebargaining.1619We shall not place the name of the Independent on the ballot because of the lapse inits compliance with the filing requirements of Section 9 of the Act,as amended.TheBrotherhood has expressed no desire to participate in an election among employees in anyunit other than that requested by itwe, accordingly, omit its name from the ballot.